DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II and species Fig. 12 and sub-species Fig. 18 in the reply filed on 02 February 2021 is acknowledged.
Claim 6 is allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 02 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Grouped inventions and species is withdrawn.  Claims 2-5, directed to Group I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claim 1 is the inclusion of all the recited structural elements, in the specifically claimed arrangements relative to one another, specifically all recited electrode, resistive, adjustment electrodes, further arranged with the circuit board having a cut mark recessed from a mounting surface between a predetermined number of segment electrodes other than the specific electrode in each of a plurality of electrode groups and a corresponding one of a plurality of adjustment electrodes.  The closest prior art reference, cited by the Applicant, is JP 2005345113 A to NIPPON SEIKI CO, which employs cut marks (3e) relative to some electrodes, but not the specific arrangement of all electrodes of instant independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861